 

Case 1:20-cv-01739-GBD Document 11 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PAMELA WILLIAMS, on behalf of herself and all
others similarly situated,

Plaintiff,
-against-

 

COMBE INCORPORATED, : 20 Civ. 1739 (GBD)

Defendant.

GEORGE B. DANIELS, District Judge:

The June 18, 2020 initial conference is adjourned to October 8, 2020 at 9:30 a.m.

Dated: June 8, 2020
New York, New York
SO ORDERED.

Obsiay B. Dorshs

ne DANIELS

TED STATES DISTRICT JUDGE
